     Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 1 of 14



IN UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                         CIVIL DIVISION


IRINA KABAKOVA                              )
5571 Harpers Ferry Road                     )
Columbia, MD 21044                          )
                                            )   Case No.: 1:19-cv-1276
                      Plaintiff             )
                                            )
       v.                                   )
                                            )   Jury Trial Demand
OFFICE OF THE ARCHITECT OF                  )
THE CAPITOL                                 )
Ford House Office Building                  )
Room265A                                    )
Washington, DC 20529                        )
                                            )
                      Defendant.            )
                                            )

                                      COMPLAINT

       Plaintiff Irina Kabakova, by and through counsel, hereby files this Complaint for

violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §

633a., against Defendant the Office of The Architect of Capitol.

                                  Jurisdiction and Venue

1.     This court has jurisdiction over the subject matter of this complaint pursuant to

the Congressional Accountability Act of 1995, 2 U.S. C. § 1301 et. seq, which requires

legislative branch entities to follow employment laws applicable to executive branch

agencies, 28 U.S.C. § 1331, 42 U.S. C. § 2000e et seq., and 29 U.S.C. § 633a.

2.     Plaintiff has exhausted all administrative remedies prior to filing suit. Venue is

proper in this court pursuant to 28 U.S.C. § 1391(b) in that all or some events or




                                            1
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 2 of 14



omissions giving rise to Plaintiff’s claims occurred in this judicial district, and Defendant

may be found in this judicial district.

                                          Parties

3.       Plaintiff Irina Kabakova (hereinafter “Plaintiff” or “Kabakova”) is a Caucasian

American female, born in Russia, and was forty-nine years old at the time of the events

giving rise to this Complaint.

4.       Defendant Architect of the Capitol (hereinafter “Defendant” or the “Agency”), is

an entity of the legislative branch of the United States government and an “employer”

within the meaning of the Congressional Accountability Act and statutes under which

Plaintiff brings her claims.

                                    Factual Allegations

5.       Plaintiff Kabakova was hired at the Office of the Architect of the Capitol as a GS-

13 Safety Occupational Health Manager, Office of Security Programs in 2015. Plaintiff

Kabakova was responsible to visiting various sites and buildings at the U.S. Capitol and

conducting safety inspections and investigations.          Initially, Plaintiff Kabakova’s

supervisor was Chrissy Widner from 2014 to 2015, then Ken Eads, and finally, John

Kelly.

6.       Plaintiff Kabakova was well-regarded and successful in her position and

developed and implemented the first AOC Office of Security Programs’ Safety and

Health Fair. She received outstanding performance ratings.

7.       Each year of her employment with the Architect, Plaintiff Kabakova had an

Individual Development Plan (IDP), and she attended training and conferences. In 2016,

Mr. Eads approved $10,000 for Plaintiff Kabakova to participate in the Excellence in



                                              2
     Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 3 of 14



Government (EIG) Fellows program. In 2017, her employer approved over $11,000 for

her to participate in the EIG program. Only GS-13 employees who receive a rating of

outstanding can participate in the EIG program.

8.     John Kelly, an American born, Caucasian male became Plaintiff Kabakova’s

supervisor in March 2016.       On August 16, 2016, Mr. Kelly signed a letter for

recommendation for Plaintiff Kabakova to attend the Fall 2016/2017 Partnership for

Public Service, Excellence in Government Fellows (EIG) program, which had been

approved by Mr. Eads. Despite her exceptional performance, Mr. Kelly began harassing

Plaintiff Kabakova on the first day he met her. During one of their first meetings, he

commented that because of Plaintiff Kabakova’s age and experience, she did not need

any additional training. Within the first week of Mr. Kelly becoming her supervisor, he

attempted to lower her performance evaluation for the period ending March 30, 2016, but

her supervisor, Mr. Eads, would not permit him to do so and reversed his actions and

issued her an outstanding evaluation. Throughout her employment he mocked her accent

and would pretend that he would not understand her and made fun of her accent. He also

sexually harassed her and subjected her to a hostile work environment.           He later

announced to her that he did not want her to telework, and as a result, Plaintiff Kabakova

decided she would no longer telework in 2016. Mr. Kelly then attempted to cover up the

issue by asking Plaintiff Kabakova to change the reason she indicated she stopped

teleworking. As Plaintiff Kabakova continued to perform her safety inspection duties,

Mr. Kelly refused to cooperate with her inspections and willfully violated safety

requirements and directed her to violate safety requirements as well.




                                            3
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 4 of 14



9.     On December 20, 2016, Plaintiff Kabakova reported to Mr. Eads that Mr. Kelly

was harassing her and Mr. Eads responded, “I believe you.”     Mr. Eads added that the

Director of the Agency could move her from Mr. Kelly’s supervision and he would need

a recommendation to do so. Plaintiff Kabakova filed an EEO complaint against Mr.

Kelly, alleging sexual harassment, age and national origin discrimination, and a hostile

work environment.

10.    On December 20, 2016, Plaintiff Kabakova sent an email to Ken Eads, Mr.

Kelly’s supervisor, requesting that he temporarily move her position under a supervisor

other than Mr. Kelly until her EEO claim was resolved because she feared her health

would continue to deteriorate. Mr. Eads became upset with Ms. Kabakova and advised

that he would not move her position under a different supervisor because her complaint

was in the EEO process.

11.    On December 21, 2016, Plaintiff Kabakova met with the Agency’s EEO

counselor, Ed Lopez, and provided information about her EEO claims. Following this

meeting, due to workplace stress, Plaintiff Kabakova lost her voice and could only

whisper for a short time because of the pain.

12.    After Plaintiff Kabakova filed an EEO complaint against Mr. Kelly, Mr. Kelly

began to retaliate against Plaintiff Kabakova. First, he cancelled a staff meeting in

February 2017 to prevent Plaintiff Kabakova from making a monthly safety presentation.

Plaintiff Kabakova believes that the meeting was cancelled because Mr. Kelly feared that

Plaintiff Kabakova would talk about his sexual harassment of her. Mr. Kelly stated to

Plaintiff Kabakova and Mr. Eads that he did not want to work with Plaintiff Kabakova.

Ms. Kabakova observed that Mr. Kelly sabotaged her work and would not take actions on



                                            4
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 5 of 14



her request for safety investigations and inspections, which placed the public at risk and

therefore she later initiated a complaint with the Architect of the Capitol Office of

Inspector General regarding the conduct of Mr. Kelly. Mr. Kelly also interfered with the

investigation of Ms. Kabakova’s EEO complaint. The EEO investigator, Ed Lopez,

informed Ms. Kabakova that Mr. Kelly called his boss and the investigation of her EEO

complaint was “stopped in its tracks.”

13.       Plaintiff Kabakova decided to withdraw her EEO complaint in February 2017.

14.       On March 23, 2017, Plaintiff Kabakova requested time to attend training in June

2017 and approval of related expenses, including registration fee/travel estimates of

$2,284. On March 23, 2017, Mr. Kelly advised Plaintiff Kabakova that he would not

approve her request to attend training. When questioned by Plaintiff Kabkova about why

the request was denied, Mr. Kelly accused Plaintiff Kabakova of lying and claimed that

Plaintiff Kabakova had a perception problem. Mr. Kelly also isolated Ms. Kabakova

from team projects for which the team received awards. He did not inform her about

meeting cancellations, denied her training and threatened her employment. On one

occasion, Mr. Kelly threatened Plaintiff Kabakova that he would say that she was

copying secret/protected documents from the Office of Security Programs because she

was foreign born and would find witnesses to say that she committed these crimes. Mr.

Kelly encouraged Ms. Kabakova’s office mates to avoid her and created a team boycott

of her.

15.       In April 2017, Mr. Kelly advised Plaintiff Kabakova that he would provide a

reference for her to attend the Excellence in Government Fellows program in 2017-2018,

but he later failed to submit the letter of recommendation for the program.



                                             5
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 6 of 14



16.    On April 13, 2017, Plaintiff Kabakova was injured on the job when she slipped on

stairs and struck her head and suffered a concussion. Plaintiff Kabakova filed a claim for

a traumatic injury on April 19, 2017 with the Architect of the Capitol and later with the

U.S. Department of Labor. Rather than process her claim, the Architect of the Capitol

launched an investigation of Plaintiff Kabakova and accused her of submitting a

fraudulent claim. On August 3, 2017, Plaintiff Kabakova’s claim for compensation was

denied because the Department of Labor concluded that the factual component of Fact of

Injury had not been met. Plaintiff Kabakova requested a review of the decision, and on

December 7, 2017, the Branch of Hearings and Review concluded that Plaintiff

Kabakova submitted evidence to support that she was injured during the performance of

duty when she fell in a stairwell, and the August 3, 2017 decision was reversed in part

relative to the diagnosis of concussion and a second opinion examination with a board

certified specialist was required to determine whether any additional conditions should be

accepted. On March 28, 2018, Plaintiff Kabakova was evaluated and following an

opinion from the second evaluation, Plaintiff Kabakova’s case was accepted for an

additional condition related to the work injury.

17.    While Plaintiff Kabakova’s workers’ compensation claim was pending, beginning

in August 2017, Mr. Kelly ignored Plaintiff Kabakova’s medical documentation provided

to him, placed her on AWOL, and did not allow her to use sick leave to attend medical

and dental appointments, or take annual leave for her medical needs. Plaintiff Kabakova

was placed on AWOL for pay period 12 after he claimed that the medical documentation

was insufficient, even though it was the same medical documentation, which was

provided for pay periods 11 and 13.



                                             6
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 7 of 14



18.    On August 30, 2017, Mr. Kelly denied Plaintiff Kabakova’s August 25, 2017

annual leave request despite being provided medical documentation.

19.    After Plaintiff Kabakova filed a workers’ compensation claim with the

Department of Labor, Mr. Kelly initiated a complaint against her with the Office of

Inspector General accusing her of submitting a fraudulent workers’ compensation claim.

20.    On November 20, 2017, Plaintiff Kabakova filed a complaint based on her

gender, sexual harassment, date of birth (July 1967) and national origin and reprisal.

21.    On November 21, 2017, Plaintiff Kabakova was contacted by Carl Baldwin in the

Agency’s Conciliation Program, and was advised that “As long as you are on medical

leave status, it is inappropriate for you to engage in work-related activities, including

filing complaints.” . . . “Our office will be unable to assist you or discuss your claim until

you have returned to work.” As a result, Plaintiff Kabakova was prevented from filing an

EEO complaint.

22.    In January 2018, the Office of Inspector General interviewed Mr. Kelly as part of

its investigation of the claims that Plaintiff Kabakova submitted a fraudulent claim for

workers’ compensation. Present at the interview was James Wilson, the Agency’s

Director of Human Capital Management Division.             Mr. Wilson previously advised

Plaintiff Kabakova that he would ensure that she would never be able to return to work at

the Architect of the Capitol.

23.    On January 4, 2018, the Office of Inspector General initiated an investigation of

Plaintiff Kabakova for workers’ compensation fraud.

24.    Plaintiff Kabakova filed an EEO complaint in February 2018 and again the

Architect of the Capitol (AOC) refused to investigate her claim.



                                              7
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 8 of 14



25.    In its Semi-Annual Report to Congress for the period of October 1, 2017 to March

31, 2018, the Office of Inspector General reported that:        “The OIG initiated an

investigation based on information received from the Human Capital Management

Division, concerning an AOC employee who was suspected of faking an injury and

fraudulently completing a Claim for Compensation (CA-7) certifying that the information

they provided was true and accurate to the best of their knowledge and belief. This

investigation substantiated that based on preponderance of the evidence, the employee

committed FECA fraud when they fabricated an injury and made false statements by

submitting a claim for compensation. The employee also violated AOC policies when

they were absent from work without supervisory approval and did not cooperate with the

AOC OIG during the investigation.           This investigation is closed and pending

management action.” The report contained false information because Plaintiff Kabakova

did not fake an injury or submit a fraudulent CA-7 form.

26.    Plaintiff Kabakova was terminated from AOC employment on April 14, 2018 in

accordance with the Federal Employment Compensation Act (5 U.S.C. 8151). Plaintiff

Kabakova had a retention right for the position for one year from the date the wage loss

began (April 13, 2017) but did not return to work within the time frame of twelve months

or provide medical documentation granting a return to duty.

27.    On June 30, 2018, Plaintiff Kabakova sought EEO counseling and later filed a

complaint of discrimination based on national origin, gender, and age discrimination as a

result of information in the Semi-Annual report to Congress. On August 16, 2018,

Plaintiff Kabakova filed a complaint of reprisal.




                                             8
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 9 of 14



28.    In its Semi-Annual Report to the Congress for the period of April 1, 2018 to

September 30, 2018, the Office of Inspector General included several false statements

concerning Plaintiff Kabakova, including a report that it initiated an investigation based

on information received from a AOC Senior Manager, and that OIG attempted to contact

Ms. Kabakova for several months using her email address, personal telephone number,

AOC cellular phone number and email, with no success. OIG reported that Ms. Kabakova

did not make herself available during the investigation, and by refusing to participate in

the investigation, Ms. Kabakova acted with willful disregard for the complaint’s truth or

falsity, and the investigation substantiated that the AOC employee violated AOC orders

pertaining to Government Ethics (making false complaint) and not cooperating with an

OIG investigation and the employee was terminated from AOC on April 14, 2018. In

fact, the complaint that Plaintiff Kabakova made about Mr. Kelly was true and Plaintiff

Kabakova responded promptly when she was contacted by OIG.

29.    After Plaintiff Kabakova was approved for workers’ compensation benefits by the

Department of Labor, the Architect of the Capital defamed her by submitting false

information to the Department of Labor in an attempt to interfere with her workers’

compensation benefits. On July 23, 2018, James L. Wilson, Assistant Inspector General

for Investigations for the Architect of the Capitol, submitted an Investigative

Memorandum concerning the compensation case of Plaintiff Kabakova to the Department

of Labor in Plaintiff Kabakova’s workers’ compensation claim.

30.    On October 9, 2018, the Department of Labor Office of Workers’ Compensation

Programs District Director, Abbas Sadiq, wrote to James Wilson and advised that “A

thorough review of Ms. Kabakova’s case file has been conducted, along with a review of



                                            9
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 10 of 14



your investigative memorandum. We have not found any evidence of FECA fraud or

evidence to support a rescission of the acceptance of the claim. Ms. Kabakova filed a

timely claim establishing that she was a Federal employee who sustained an injury in the

performance of duty and that her injuries were causally related to the claimed

injury/event.”

31.       On February 4, 2019, Plaintiff Kabakova was notified that the mediation period

had ended in Case No. 18-AC-63 without resolution and that she could file a complaint in

accordance with Section 408 of the CAA in the U.S. District Court. On March 26, 2019,

Plaintiff Kabakova was advised that the mediation period ended in Case No. 19-AC-04,

and she must file a civil complaint no later than 90 days for after the end of the period of

mediation.

                                         Count I

            Violation of Title VII of the Civil Rights Act of 1964, as amended
                                 42 U.S.C. § 2000e et seq.
                         National Origin and Sex Discrimination

32.       Plaintiff incorporates by reference paragraphs 1 through 31 as if fully stated

herein.

33.       Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or

otherwise to discriminate against any individual with respect to her compensation, terms,

conditions, or privileges of employment, because of such individual's national origin.

34.       At all pertinent times, the Defendant was an employer subject to provisions of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.




                                            10
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 11 of 14



35.       At all pertinent times, Plaintiff was an employee entitled to protection under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

36.       In violation of Title VII of the Civil Right Act of 1964, 42 U.S.C. § 2000e et seq.,

Defendant knowingly and intentionally subjected Plaintiff to disparate treatment and

created a hostile work environment based on her national origin and sex by: 1) subjecting

Plaintiff to workplace harassment as detailed above, including: 1) mocking of her accent

and threatening to report to authorities that she copied secret information in the Office of

Security Programs; 2) denial of training and attendance at conferences; 3) sabotaging her

work and refusal to approve her inspections and investigations; 4) initiating an OIG

inspection based on false charges of workers’ compensation fraud; and 5) reporting to the

Department of Labor false allegations that she engaged in worker’s compensation fraud.

37.       As a result of such acts, Plaintiff has suffered damages.

                                           Count II

             Violation of Title VII of the Civil Rights Act of 1964, as amended
                                  42 U.S.C. § 2000e et seq.
                                          Retaliation

38.       Plaintiff incorporates by reference paragraphs 1 through 37 as if fully stated

herein.

39.       Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or

otherwise to discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because such individual filed a complaint of

discrimination.




                                               11
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 12 of 14



40.       At all pertinent times, the Defendant was an employer subject to provisions of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

41.       At all pertinent times, Plaintiff was an employee entitled to protection under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

42.       In violation of Title VII of the Civil Right Act of 1964, 42 U.S.C. § 2000e et seq.,

Defendant knowingly and intentionally subjected Plaintiff to retaliation and a retaliatory

hostile work environment after she complained about discrimination by 1) subjecting

Plaintiff to workplace harassment as detailed above, including: 1) mocking of her accent;

2) denial of training and attendance at conferences; 3) sabotaging her work and refusal to

approve her inspections and investigations; 4) initiating an OIG inspection based on false

charges of workers’ compensation fraud; and 5) reporting to the Department of Labor

false allegations that she engaged in worker’s compensation fraud.



                                          Count III

                 Violation of the Age Discrimination in Employment Act
                                     29 U.S.C. § 633a
                                   Age Discrimination

43.       Plaintiff incorporates by reference paragraphs 1 through 42 as if fully stated

herein.

44.       The Age Discrimination in Employment Act, 29 U.S.C. § 633a, provides that, in

executive agencies of the United States, all personnel actions affecting employees or

applicants for employment who are at least 40 years of age shall be free from

discrimination based on age.




                                              12
      Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 13 of 14



45.    At all pertinent times, the Defendant was an employer subject to provisions of the

Age Discrimination in Employment Act, 29 U.S.C. § 633a.

46.    At all pertinent times, Plaintiff was an employee entitled to protection under the

Age Discrimination in Employment Act, 29 U.S.C. § 633a.

47.    In violation of the Age Discrimination in Employment Act, 29 U.S.C. § 633a,

Defendant knowingly and intentionally subjected Plaintiff to discrimination and created a

hostile work environment based on her age by making comments to Plaintiff Kabakova

that because of her age and experience she did not need additional training. Mr. Kelly

then engaged in a pattern of discriminatory conduct to cause Plaintiff’s termination,

including: 1) denial of training and attendance at conferences; 2) sabotaging her work and

refusal to approve her inspections and investigations; 3) initiating an OIG inspection

based on false charges of workers’ compensation fraud; and 4) reporting to the

Department of Labor false allegations that she engaged in worker’s compensation fraud.

48.    As a result of such acts, Plaintiff has suffered damages.



                                    Prayer for Relief

Wherefore, Plaintiff prays as follows:

       A.      Issue a declaratory judgment that Defendant's practices toward Plaintiff

               were violative of her rights under Title VII of the Civil Rights Act of

               1964, 42 U.S.C. § 2000e et seq., and the Age Discrimination in

               Employment Act, 29 U.S.C. § 633a;




                                            13
Case 1:19-cv-01276-BAH Document 1 Filed 05/01/19 Page 14 of 14



 B.     Enjoin Defendant from discriminating against employees who report

        discriminatory practices under Title VII of the Civil Rights Act of 1964,

        42 U.S.C. § 2000e et seq.;

 C.     Award Plaintiff damages, including back pay and front pay and all lost

        benefits, and compensatory damages for emotional distress and hardship

        created by the Defendant’s discrimination and retaliation, in an amount no

        less than $300,000;

 D.     Award payment of all fees, costs, expenses, including attorneys’ fees and

        expert fees; and

 E.     Award Plaintiff such other relief as to which she may be deemed entitled.


                              Jury Trial Demand

 Plaintiff demands a jury trial on all counts so triable.

                                                Respectfully submitted,

                                                       /s/
                                                David A. Branch #438764
                                                Law Office of David A. Branch &
                                                Associates, PLLC
                                                1828 L Street NW, Suite 820
                                                Washington, DC 20036
                                                (202) 785-2805 phone
                                                (202) 785-0289 fax
                                                davidbranch@dbranchlaw.com




                                       14
